WALKER V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-05-342-CR





BILLY DALE WALKER	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Billy Dale Walker appeals from his conviction for theft of under $1,500.  According to the trial court’s judgment, Appellant was convicted on his plea of guilty, and his punishment was assessed twelve months’ confinement.

The trial court’s certification states that this is a plea-bargain case and that Appellant has no right to appeal.  Accordingly, we informed Appellant’s appointed counsel by letter on September 19, 2005 that this court would dismiss the appeal unless Appellant or any party showed grounds for continuing it.
(footnote: 2)  We received responses from Appellant pro se and from his appointed counsel, but neither response shows grounds for continuing the appeal in light of the trial court’s certification.  Therefore, we dismiss this appeal.
(footnote: 3)
							PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  October 27, 2005

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.


2:See
 
Tex. R. App. P.
 25.2(a)(2), (d).


3:See
 
Tex. R. App.
 P. 25.2(d), 43.2(f).